Citation Nr: 1000320	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increase in the apportionment of the 
Veteran's VA compensation benefits in excess of $200 for the 
support of the Veteran's children in the appellant's custody.


REPRESENTATION

Appellant A.H. is unrepresented

Veteran R.H. represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
December 1993.  The appellant is the Veteran's ex-wife and 
custodian of the Veteran's two minor children, J.H. and E.H.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 apportionment decision by the RO 
in Seattle, Washington.  A personal hearing was held before 
the undersigned Veterans Law Judge in May 2007.

The Board remanded the appeal in September 2007 for 
additional procedural and evidentiary development.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.   
Stegall v. West, 11 Vet. App. 268 (1998).

In August 2009, The American Legion submitted a written 
notice of withdrawal of services as the appellant's 
representative.  Because The American Legion has properly 
withdrawn as the appellant's representative, and because the 
appellant has not since notified the Board of any new 
representation, the Board will conclude that the appellant is 
currently unrepresented in the instant appeal.  See 38 C.F.R. 
§ 20.608 (2009).



FINDINGS OF FACT

1.  The Veteran's and appellant's divorce became final in 
September 1996.

2.  Their child J.H. was born in January 1995, and their 
child E.H. was born in January 2003.

3.  In January 1997, the RO awarded an apportionment of the 
Veteran's VA compensation to the appellant on behalf of the 
child J.H., in the amount of $200 per month, which she 
continues to receive.

4.  From April 2008, the Veteran has been paying child 
support to the appellant in the amount of at least $757, 
which includes back payments.

5.  The Veteran has been reasonably discharging his 
responsibility for support of his two children during their 
minority, with whom he did not reside.

6.  The Veteran has reported monthly income exceeding his 
monthly expenses by $321, as of May 2008.

7.  The appellant's monthly income has consistently exceeded 
her monthly expenses, and the appellant does not have a 
financial hardship for the purpose of an increased special 
apportionment.


CONCLUSION OF LAW

The requirements for an increase in the apportionment of the 
Veteran's VA compensation benefits on behalf of the children 
(J.H. and E.H.) of the appellant and the Veteran have not 
been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  That is, the Veterans Claims Assistance Act 
of 2000 (VCAA) does not apply to decisions regarding how 
benefits are paid.  VA rules do, however, include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102 (2009).

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were not, however, initially 
followed in this case.  Pursuant to a Board remand order, 
dated in September 2007, the RO did take remedial action and 
ensured that appropriate notification was dispatched to each 
of the parties to the contested claim.  The RO provided both 
parties (the appellant and the Veteran) with remedial notices 
and determinations related to the contested claim, and 
advised both parties of the applicable law and regulations.  
The claim was subsequently adjudicated in a supplemental 
statement of the case, and thus any presumed prejudice 
associated with the delayed timing is rebutted.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

After sending many requests, VA has obtained financial 
information from both parties, and has afforded both parties 
the opportunity (if desired) to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the claims 
file; and neither party has contended otherwise.  The Board 
therefore concludes that neither the appellant nor the 
Veteran is prejudiced by a decision on the claim at this 
time.

Law and Regulations

The appellant contends that an increased apportionment of the 
Veteran's compensation benefits should be awarded on behalf 
of their two children.

A veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children. 38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any Veteran may be apportioned if the Veteran is 
not residing with his spouse or children, and the Veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be specially apportioned between the Veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his dependents and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a Veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving dependents 
additional support.  See, e.g., Vet. Reg. No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 
(June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

Analysis

The record reflects that the appellant and the Veteran were 
married in June 1989, and that they were divorced in 
September 1996.  Prior to the divorce, they had one child, 
J.H., who was born in January 1995.  After the divorce, the 
appellant became the legal guardian of that child.  In 
January 2003, a second child, E.H., was born to the Veteran 
and the appellant, and the appellant also became the legal 
guardian of that child.

Since January 1996, the Veteran has been in receipt of VA 
compensation benefits, with a 100-percent service-connected 
disability rating.  He was found to be incompetent for 
purposes of managing his VA benefits in an August 1996 rating 
decision, and a fiduciary was appointed to handle his VA 
compensation benefits.  The evidence reflects that the 
Veteran has not worked in several years, and that VA has 
found him to be permanently and totally disabled.

As the Veteran and the appellant were divorced in September 
1996, the appellant is not entitled to apportionment benefits 
for herself as, effective September 1996, she is no longer a 
dependent of the Veteran.  See 38 C.F.R. § 3.350(a).  Their 
child J.H. was born in January 1995, and their younger child, 
E.H., was born in January 2003.  Both are minors, and are 
potentially eligible to receive apportionment benefits.  38 
C.F.R. § 3.452(a).

In October 1996, the appellant filed a claim on behalf of 
their first child, J.H., for apportionment of the Veteran's 
VA compensation benefits.  In a Special Apportionment 
Decision dated in January 1997, the RO noted that the Veteran 
was receiving VA compensation benefits in the amount of 
$1,924 each month, and the appellant had reported receiving 
monthly income of $1,000, which was equal to the amount of 
her monthly expenses.  Based on this information, the RO 
concluded that an apportionment of the Veteran's benefits was 
warranted.  Therefore, the RO granted the appellant's claim, 
awarding her an apportionment of the Veteran's compensation 
benefits in the amount of $200.00 each month on behalf of 
their first child.

In February 2003, shortly following the birth of their second 
child, E.H., the appellant filed a claim for an increased 
apportionment of the Veteran's compensation benefits.  She 
essentially contends that an increased apportionment is 
warranted as there are now two dependent minor children.

In an August 2003 Special Apportionment Decision, the RO 
denied an apportionment on behalf of the child E.H., noting 
that neither the appellant nor the Veteran had provided the 
requested income information.  The instant appeal ensued.

By a letter dated in May 2004, the Washington State 
Department of Social and Health Services (DSHS) indicated 
that since January 1, 2004, the appellant had received cash 
assistance of $346 per month, plus food assistance of $291 
per month from January to February 2004, and $293 per month 
since then.

In her May 2004 VA Form 9, the appellant stated that her 
total monthly income was $546, which included $346 from DSHS, 
and a $200 apportionment from VA.

In an apportionment questionnaire completed in April 2007, 
the appellant reported the following income:  $512 per month 
in child support from the Veteran, a $200 apportionment of VA 
benefits, and $390 in food stamps, for a total of $1,102.  
She reported monthly expenses of $50 for rent, $590 for food, 
$250 for heat, $50 for telephone, and $150 for clothing, for 
a total of $1,090.  The appellant enclosed an April 2007 
letter from Seattle Mental Health which indicated that she 
was unable to work due to a psychiatric disorder.  She 
enclosed a letter from DSHS confirming the amount of child 
support received.  

In an April 2007 Special Apportionment Decision, the RO 
determined that as the Veteran was currently paying $512 per 
month for the support of his two children, J.H. and E.H., he 
was reasonably discharging his responsibility for their 
support.  In this decision, the RO calculated that the 
appellant's monthly income was $1,351.00. The RO excluded the 
$390.00 she reported in food stamps, and based her total 
income on her receipt of $512.00 in child support, $200.00 in 
apportionment, and $639.00 in monthly VA benefits.

At a May 2007 Board hearing, the appellant testified that she 
was currently receiving $512 per month in child support from 
the Veteran, and $200 per month as an apportionment of his VA 
benefits.

The Board notes that the RO's notation that the appellant 
received $639.00 a month in VA benefits was the only evidence 
in the claims file indicating that she had ever received any 
award of VA compensation or pension benefits. The Board 
remanded this case in September 2007 in part to verify 
whether the appellant receives her own VA compensation or 
pension benefits.  The case was also remanded for the Veteran 
to complete a financial questionnaire, and to verify the 
amount of financial assistance provided to the appellant by 
DSHS.

In a financial statement completed in January 2008, the 
appellant indicated that she was not employed, and her 
monthly income included $512 in child support, $200 in 
apportionment of VA benefits, $440 in SSI benefits, and food 
stamps of $120 (for a sum of $1,152, excluding food stamps).  
She stated that she was unemployed, and that her child 
support had recently increased (although she did not list the 
amount).  She reported monthly expenses of $50 for rent, $120 
for utilities, and $350 for food.  It does not appear that 
the appellant accounted for all of her expenses in this 
financial statement, but the sum of the expenses listed 
(reduced by the amount of food stamps) is $400.  Hence, 
according to her report, her income exceeded her expenses by 
$752.

In March 2008, the RO mistakenly wrote to the Veteran and 
asked him for assistance in obtaining information from DSHS.  
In August 2008, the RO then wrote to the appellant and asked 
her for her assistance in obtaining records from DSHS.  In 
January 2009, the RO again wrote to the appellant and asked 
for her assistance in this regard, specifically, for an 
authorization for release of DSHS information to VA.  The 
appellant did not provide such an authorization.

In an April 2008 apportionment questionnaire, the appellant 
reported the following income:  $200 apportionment, $450 from 
the Social Security Administration (SSA), and $512 child 
support, for a sum of $1162.  She stated that she received no 
welfare payments.  She reported the following expenses:  $50 
for rent, $400 for food, $100 for heat, $150 for telephone, 
and $100 for clothing (for a sum of $800).  

In a May 2008 apportionment questionnaire, the Veteran 
reported the following monthly income:  VA compensation of 
$2,400 and $785 in benefits from SSA, for a sum of $3,185.  
He reported the following monthly expenses:  $875 for rent, 
$375 for food, $70 for utilities, $140 for heat, $150 for 
telephone, $125 for car insurance, $597 for child support, 
and $532 for a car payment, for a sum of $2,864.  He also 
stated that he provided $400 per month in apportionment.

DSHS records reflect that the Veteran paid the appellant $512 
per month in child support from September 2007 to March 2008 
(which amount included overdue child support), $857 per month 
from April 2008 to November 2008 (including $380 in overdue 
child support), and $757 per month from December 2008 to 
March 2009 (including $280 in overdue child support).

In a January 2009 memorandum, the RO indicated that the April 
2007 apportionment decision incorrectly listed VA benefits 
for the appellant.  The RO indicated that the appellant does 
not receive any VA benefits other than a $200 apportionment 
from the Veteran's disability compensation.

A March 2009 printout from the Seattle Housing Authority 
reflects that the appellant's rent was $245 per month.

To summarize, in April 2007, the Veteran's reported income 
was $1102 and her reported expenses were $1090.  Combining 
her reported financial information with the information from 
DSHS, in April 2007, her income was $1,058 (the sum of child 
support of $512, $200 apportionment, and $346 from DSHS).  
Her monthly expenses, particularly after reducing her food 
expenses by the amount she received in food stamps, were less 
than her monthly income.

Based on her report in January 2008, the appellant's reported 
income was $1152 and her reported expenses were $400.  Again, 
her income exceeded her expenses, although it does not appear 
that the appellant listed all of her expenses.  Based on her 
report in April 2008, the appellant's reported income was 
$1162 and her reported expenses were $800.  However, DSHS 
records show that at this time, she was actually receiving 
$857 in child support monthly (including back payments), and 
thus her income exceeded her expenses by $707 in April 2008.  

Based on his report in May 2008, the Veteran's reported 
income was $3,185 and his reported expenses were $2,864.  His 
income exceeded his expenses by $321.

Since this case involves a claim to an increased apportioned 
share of the Veteran's VA benefits, and the underlying 
apportionment has already been established, 38 C.F.R. § 3.453 
applies because it governs such determinations of the rate of 
apportionment.  Under 38 C.F.R. §§ 3.453 and  3.451, the 
hardship of the parties is to be considered for the purpose 
of determining the rate or amount of apportionment.

In this case, the record reflects that as of March 2009, the 
appellant was receiving $757 each month in child support 
(including overdue child support) from the Veteran for both 
of their minor children, plus $200 apportionment of his VA 
disability compensation.  The Board finds that the record 
shows that the Veteran is reasonably discharging his 
responsibility for J.H. and E.H.'s support.  38 U.S.C.A. § 
5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  Thus, for the 
purposes of 38 C.F.R. § 3.450, there is no evidence to 
suggest that the Veteran is not reasonably discharging his 
responsibility for the children's support so as to warrant an 
increase pursuant to a "general" apportionment.  

Therefore, this case appears to turn on the question of 
whether an increased  "special" apportionment is warranted 
under 38 C.F.R. § 3.451.  The Board notes that the principal 
issue for entitlement to an increase in this case is whether 
or not there exists a hardship, and if so, if an 
apportionment would cause an undue hardship on the Veteran or 
others involved in the matter (e.g. Veteran's current 
spouse).  

Having considered the evidence of record and the contentions 
of both the Veteran and appellant, the Board finds that the 
evidence of record does not support an increase in the amount 
of the apportionment to the appellant.  Moreover, although 
the Veteran's income is higher than the appellant's, his 
expenses are also higher, and the difference is only $321, 
while the appellant's income exceeded her expenses by $707 in 
April 2008.  Based on more recent information dated in 2009, 
it appears that the appellant's subsidized housing expenses 
have recently been increased to $245, presumably due to an 
increase in her income, although the appellant has not 
reported the amount of such increase.

Having reviewed the record, the Board finds that the 
appellant's monthly income has consistently exceeded her 
expenses, particularly since she began receiving benefits 
from the SSA , and back payments of child support.  Under the 
circumstances of this case, no hardship is shown to exist for 
the appellant.

Finally, the Board notes that the Veteran is 100 percent 
disabled due to posttraumatic stress disorder, and has been 
found to be permanently and totally disabled and unable to 
gain employment, or to manage his finances.  The Veteran has 
remarried.  The Veteran's only source of income is his VA 
compensation and SSA benefits.  Thus, given the Veteran's 
inability to find gainful employment due to his service-
connected PTSD, which is rated 100 percent, as well as the 
relatively small amount by which his income exceeds his 
expenses, the Board determines that an increase in the 
apportioned amount by way of a special apportionment cannot 
occur, as it would be an undue hardship on the Veteran.

Thus, the criteria for the assignment of an increased 
apportioned share of the Veteran's disability benefits under 
38 C.F.R. § 3.451 and § 3.453 are not met. The applicable 
regulations provide for consideration not only for the needs 
of J.H. and E.H., but also for the Veteran; based on the 
evidence of record, it appears that an increase in the 
apportionment already awarded would result in undue hardship 
to the Veteran.

For these reasons, the evidence is against the grant of an 
increased apportioned share of the Veteran's VA compensation 
benefits. The "benefit-of-the-doubt" rule is not for 
application in a contested claim such as this case because 
the benefit of the doubt cannot be given to both an appellant 
and a Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

ORDER

Entitlement to an increased apportionment of the Veteran's VA 
compensation benefits for the appellant, on behalf of the 
Veteran's minor children J.H. and E.H., is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


